 Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 1 of 26 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

S.K., a minor, by and through her parents       )
and natural guardians, Roxanne J. King, and     )
Brian King                                      )
                                                )
                    Plaintiff,                  )
                                                )
vs.                                             )     CASE NUMBER:
                                                )
                                                )
School Board of Orange County, Florida,         )
Robert Cline,                                   )
John W. Mina, in his official capacity as       )
Sheriff of Orange County, Florida, and Aspire )
Health Partners, Inc. f/k/a Lakeside Behavioral )
Healthcare, Inc.                                )
                   Defendants.                  )
                                                )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff S.K., a minor child with special needs, by and through her parents and natural

guardians jointly, Roxanne J. King and Brian King, who by and through the undersigned counsel,

files this Complaint (“Complaint”) against Defendants School Board of Orange County, Florida

(hereinafter referred to as “School Board”), John W. Mina, in his official capacity as Sheriff of

Orange County, Florida (hereinafter referred to as “Sheriff”), Robert Cline, individually, and

Aspire Health Partners, Inc. f/k/a Lakeside Behavioral Healthcare, Inc.; and in support thereof states

as such:

                                        INTRODUCTION

   1. This is a civil action pursuant to 42 U.S.C. §1983 & §1988 seeking damages against

       Defendant Sheriff, through its agents and employees, for committing acts, under color of

       law, with the intent and for the purpose of depriving Plaintiff S.K. of rights secured under
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 2 of 26 PageID 2




     the Constitution, laws of the United States, and laws of the State of Florida, and for refusing

     and/or neglecting to prevent such deprivations and denials to Plaintiff.

  2. Additionally, this is an action seeking damages against School Board pursuant to Title II

     of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”), as

     well as the regulations implementing the ADA, 28 C.F.R. Part 35.

  3. Further, Plaintiff pleads causes of action sounding in negligence, negligent infliction of

     emotional distress, intentional infliction of emotional distress, and false imprisonment

     exceeding $75,000.00 in damages exclusive of attorney’s fees, costs, and interest.

                                      PARTIES AND AGENTS

  4. Plaintiff S.K. is a minor child and special needs student who, at all times relevant to this

     action, was nine years old, sixty-nine pounds, and under five feet tall, and attended Lovell

     Elementary School (“School”) in Orange County, Florida.

  5. Roxanne J. King and Brian King are S.K.’s parents and natural guardians and are bringing

     this action jointly on S.K.’s behalf.

  6. Defendant School Board is a Florida Governmental Entity that is located at 445 W. Amelia

     St., Orlando, FL 32801.

  7. Lovell Elementary School is a school operated, maintained, managed, and supervised by

     Defendant School Board.

  8. Jennifer Rojas and Deborah Trent were employees and agents of Defendant School Board

     at all times material to this action.

  9. Defendant Aspire Health Partners (known at the time as Lakeside Behavioral Healthcare;

     hereinafter sometimes referred to as “Aspire Health”) is a business providing mental

     healthcare services for cost in Orange County, Florida, including but not limited to


                                               2
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 3 of 26 PageID 3




     counseling services on school campuses and involuntary mental health services pursuant

     to the Florida Mental Health Act, also known as the Baker Act.

  10. Samantha Storch was an employee and agent of Defendant Aspire Health Partners (known

     at the time as Lakeside Behavioral Healthcare) at all times material to this action. Ms.

     Storch was providing services to S.K. at Lovell Elementary School since the beginning of

     the school year pursuant to S.K.’s Individual Education Plan (“IEP”) to help S.K. earn

     strategies for responding to environmental stressors that are difficult for children with

     autism.

  11. Defendant Sheriff is a Florida Governmental Entity that is located at 2500 West Colonial

     Dr., Orlando, FL 32804.

  12. Robert Cline was an employee and agent of Defendant Sheriff at all times material to this

     action.

  13. Jerry Demings was the Sheriff of Orange County, Florida at all times material to this action.

                                   JURISDICTION AND VENUE

  14. Jurisdiction is proper in this matter pursuant to 28 U.S.C. 1331 and 1343.

  15. Venue is proper in the Middle District of Florida, Orlando Division pursuant to 28 U.S.C.

     1391(b)(1) and (b)(2). The actions complained of took place in this judicial district and all

     Defendants regularly and presently conduct affairs in this judicial district.

                                                FACTS

  16. At all times material to this action, S.K. was diagnosed as having autism spectrum disorder

     and associated behavioral and emotional disabilities including separation anxiety and

     attention deficit and hyperactivity disorder (“ADHD”), which, as with any child with

     autism, are greatly affected by environmental circumstances.


                                               3
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 4 of 26 PageID 4




  17. At all times material to this action, S.K. was also subject to an IEP, which identified that

     she was diagnosed with Autism Disorder, ADHD, and Separation Anxiety Disorder.

  18. At all times material to this action, S.K.’s IEP included a morning transition process to

     address the time period when S.K. would experience separation anxiety and sometimes

     have what the IEP characterized as “temper tantrums” as a result.

  19. The transition plan set forth that S.K. would be walked to an empty classroom by her father

     and a school staff member before school started and would remain there with only an

     exceptional education teacher for approximately fifteen minutes to allow her time to calm

     down and decompress from her separation anxiety symptoms before that teacher would

     walk her to her assigned classroom to start school.

  20. In March of 2017, S.K.’s doctor had made a change in her mediation which led to S.K.

     having several temper tantrums without injury to S.K. or others before school during her

     transition time.

  21. In mid-March 2017, Aspire employee Samantha Storch called Mr. King and said that S.K.

     had a tantrum when he left and said she wanted to kill herself. Ms. Storch advised that Ms.

     Rojas had called the 2-1-1 mental health hotline and they were advised to discuss with the

     parents the option of a voluntary Baker Act.

  22. Mr. King advised that he did not want to Baker Act S.K. because sometimes she made

     comments like that, as many children with autism do, without meaning it because she did

     not understand the significance of what she was saying and she had recently had a

     medication change that could be affecting her and that he would come to the school to pick

     S.K. up, which he did.

  23. Between that date and March 30, 2017, S.K. did not cause harm to herself in any way and


                                               4
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 5 of 26 PageID 5




     continued to attend School as normal.

  24. On March 30, 2017, S.K.’s father Brian King dropped S.K. off to the transition classroom

     as usual with a teacher named Deborah Trent.

  25. During that timeframe, S.K.’s doctor readjusted her medication back to what it had been

     prior to the increased frequency of temper tantrums S.K. experienced in early March.

  26. Shortly after leaving the School, Jennifer Rojas contacted the Kings and stated that S.K.

     was having a tantrum but that there was a standardized test that day at school that she

     wanted S.K. to take and therefore did not want the Kings to come pick S.K. up from school.

  27. Ms. Rojas then told Mr. King that her husband was a police officer and that she suggested

     having Ms. Rojas call and get a sheriff’s officer to come to the school to speak with S.K.

     to try to help her feel safe and calm her down.

  28. Mr. King stated that he did not think it was a good idea to get law enforcement involved,

     especially considering that Ms. Storch had recently tried to get Mr. King to Baker Act S.K.

  29. Ms. Rojas then told Mr. King that the officer would only talk to S.K. and that a police

     officer could not Baker Act S.K. without the parent’s consent because she was only having

     a temper tantrum and was not making any statements that she wanted to do self-harm and

     that therefore there would be no basis for a Baker Act detention of S.K.

  30. Ms. Rojas assured Mr. King that there would be no negative consequences to S.K. if he

     agreed to let Ms. Rojas call an officer to come to speak to S.K.

  31. Relying on Ms. Rojas’ statements and assurances, especially because she told him that her

     husband was a police officer, the Kings agreed to allow a police officer to speak to S.K.

     solely to try to get her to feel safe and therefore calm down so that she could take the

     standardized test as requested by Ms. Rojas.


                                              5
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 6 of 26 PageID 6




  32. Ms. Rojas requested an Orange County Sheriff’s officer come to the School.

  33. Orange County Sheriff’s Officer Robert Cline arrived at the School and had an aggressive

     interaction with S.K., physically restraining her by grabbing her by her tiny arms, while

     three other adults surrounded the sixty-nine pound, nine-year-old S.K.

  34. Officer Cline became angry when S.K. attempted to pull away and yelled.

  35. Ms. Rojas texted Mrs. King and told her, “We called the non-emergency line” and asked

     Mrs. King if she wanted to return to the school.

  36. Mr. and Mrs. King, who were together, immediately returned to the School campus.

  37. Upon arriving at the School, Ms. Rojas told the Kings, “The officer is pissed.”

  38. Officer Cline then came out of the School to speak with the Kings.

  39. Officer Cline was visibly irritated.

  40. Mrs. King immediately told Officer Cline, as noted in Officer Cline’s police report, that

     S.K. was on the autism spectrum and that she had ADHD and anxiety related to her autism.

  41. Officer Cline responded in an angry tone and level of voice that he could charge the nine

     year old with a felony for the way she acted but that he was going to Baker Act her instead

     and that they should be grateful he was not charging her with a felony.

  42. The Kings asked Officer Cline to let them take S.K. with them because she was not a threat

     to herself and had made no statements of self-harm that day and that she had autism, not a

     mental illness.

  43. Officer Cline said that he was told by her counselor Ms. Storch (the employee of Defendant

     Aspire Health - the mental health detention center) that S.K. had made self-harm statements

     in the past.

  44. Mrs. King told Officer Cline those statements were made weeks before and were caused


                                              6
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 7 of 26 PageID 7




     by a change in medication that her doctors had since reversed and that according to Ms.

     Rojas no such statements had been made by S.K. that day and Mrs. King again asked the

     officer to release S.K. to her parents and told him that he did not have their permission to

     take her.

  45. Officer Cline told them, “I have the authority and I’m taking her.”

  46. Without permitting her parents to see or speak to her, Officer Cline put the sixty-nine

     pound, nine-year-old S.K. in the back of a police car, locked her inside and left her locked

     inside for a period of time, and then transported her to what was known at the time as

     Lakeside Behavioral Health Center (the “Mental Health Detention Center”), which was

     and is owned by Defendant Aspire Health Partners, Inc. f/k/a Lakeside Behavioral

     Healthcare, Inc., where Officer Cline initiated an involuntary Baker Act detention of the

     nine-year-old child with autism against her parent’s wishes at approximately 9:30 am.

  47. The Kings immediately went to the Mental Health Detention Center to request that their

     daughter be released.

  48. The Kings were informed by staff at the Mental Health Detention Center that their nine-

     year-old could not be released until she was seen by a doctor since a police officer had

     initiated the Baker Act detention.

  49. Over the next twenty-four hours, the Kings repeatedly called the Mental Health Detention

     Center requesting that their nine-year-old daughter be released.

  50. Despite Florida law requiring that a minor who is detained pursuant to the Baker Act be

     seen and evaluated by a doctor within twelve hours of arrival, Defendant Aspire Health

     Partners, Inc. f/k/a Lakeside Behavioral Healthcare, Inc. did not have a doctor see and

     evaluate S.K. until more than twenty-four hours later.


                                               7
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 8 of 26 PageID 8




  51. The sixty-nine pound, nine-year-old S.K. was held overnight in the Mental Health

     Detention Center with mentally ill people.

  52. The Kings called the morning of March 31, 2017 and demanded that their daughter be

     released or that they would make a police report for kidnapping.

  53. It was only after that call that Defendant Aspire Health Partners, Inc. f/k/a Lakeside

     Behavioral Healthcare, Inc. finally had a doctor evaluate S.K. who determined that she was

     not a risk to herself and she was released after being held over twenty-four hours in the

     Mental Health Detention Center after Officer Cline initiated her Baker Act detention.

  54. When the Kings were finally able to see their daughter after her release from the Mental

     Health Detention Center, Mrs. King observed bruises on S.K.’s arms and back and asked

     S.K. what had happened to cause them and S.K. told Mrs. King that Officer Cline had hurt

     her.

  55. Mrs. King later discovered another bruise on S.K.’s buttocks, which was suffered either at

     School, in the police car, or at the Mental Health Detention Center since S.K. did not have

     the contusion prior to going to school that day.

  56. The Kings took their daughter that day to Nemours Children’s Urgent Care where multiple

     contusions were documented by medical staff and S.K. was treated for same.

  57. The Kings went to Orange County Sherriff’s Office that day to make a complaint about

     Officer Cline’s actions.

  58. While looking for where to enter the building, then-Sheriff Jerry Demings exited and the

     Kings showed Sheriff Demings the bruises on their daughter.

  59. The Kings told then-Sheriff Demings an autism advocate they spoke to during S.K.’s

     involuntary detention told them that autism was not a mental illness, that mental illness is


                                              8
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 9 of 26 PageID 9




     a requirement under the statute for a Baker Act, and that therefore police were not supposed

     to Baker Act children with autism.

  60. Demings responded, “That is correct. That is not protocol.”

  61. Demings then went inside and got another officer to come out to speak with the Kings and

     Demings left.

  62. Two officers, one male and one female, approached the Kings and S.K. and S.K. clung to

     her parents and said, “Are they going to hurt me too?”

  63. The male officer said to S.K., “No honey. We’re here to help you.”

  64. The Kings showed the officers the child’s bruises and then the officers told the Kings that

     they needed to come back Monday to make a complaint to internal affairs about the matter.

  65. The Kings went back and made the report as instructed.

  66. The Kings were later informed by a letter signed by then-Sheriff Demings that the Sheriff’s

     investigation determined that Officer Cline did nothing wrong when he aggressively,

     physically detained their nine-year-old daughter to the point of leaving multiple bruises on

     her or when he detained the child with autism, not a mental illness, and had her further

     involuntarily detained in the Mental Health Detention Center.

  67. S.K. has suffered physical and emotional damages as a result of the actions described

     above.

  68. Plaintiff has satisfied all conditions precedent to bringing this lawsuit against Defendant

     Sheriff, including compliance with Section 768.28(6), Florida Statutes, and Plaintiff has

     exhausted all other applicable remedies.

  69. Plaintiff has satisfied all conditions precedent to bringing this lawsuit against Defendant

     Cline, including compliance with Section 768.28(6), Florida Statutes.


                                                9
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 10 of 26 PageID 10




   70. Plaintiff has satisfied all conditions precedent to bringing this lawsuit against Defendant

      School Board, including compliance with Section 768.28(6), Florida Statutes, and Plaintiff

      has exhausted all other applicable remedies.

   71. Plaintiff has satisfied all conditions precedent to bringing this lawsuit against Defendant

      Aspire Health Partners, Inc. f/k/a Lakeside Behavioral Healthcare, Inc., and Plaintiff has

      exhausted all other applicable remedies.

                        COUNT I – NEGLIGENCE AS TO SCHOOL BOARD

   72. Plaintiff adopts and incorporates paragraphs 1- 67 and 70 as though fully restated and

      alleged herein.

   73. Defendant School Board owed S.K., a special needs student attending school under the

      custody, care, responsibility and compulsion of the School Board, a heightened duty of

      care as a child attending school at a location that the School Board operated, maintained,

      managed, and supervised at all times relevant to this action, and while acting in loco

      parentis.

   74. Defendant School Board breached its duty of care to S.K. by (1) failing to carry out and

      ensure adherence to its risk assessment policy and related policies governing intervention

      with students with autism, (2) failing to carry out and ensure adherence to IEP policies and

      plans, and (3) failing to carry out and ensure adherence to policies on how to properly

      engage with autistic children in conflict resolution and on what behaviors exacerbate

      behavioral responses in autistic children.

   75. Defendant School Board further breached its duty of care to S.K. by failing to have a policy

      covering when requesting law enforcement intervention is appropriate for children with

      autism and that requires staff who call for law enforcement intervention to provide all


                                               10
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 11 of 26 PageID 11




      relevant information on the child’s developmental disabilities so as to not put the child at

      increased risk of improper law enforcement detentions.

   76. Defendant School Board’s breaches of duty owed to S.K. were the proximate cause of

      S.K.’s injuries and damages.

   77. S.K. suffered emotional damages and physical injuries as a result of Defendant School

      Board’s breach of its duty to S.K.

   78. The actions of all governmental entity Defendants as alleged herein are “operational” level

      decision making activities. As such, none of the governmental entity Defendants are

      immune from tort liability stemming from these incidents and in accordance with Article

      X, Section 13 of the Florida Constitution, all governmental entity Defendants have waived

      sovereign immunity from liability in these torts.

            COUNT II – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                            AGAINST SCHOOL BOARD

   79. Plaintiff adopts and incorporates paragraphs 1- 67 and 70 as though fully restated and

      alleged herein.

   80. Defendant School Board’s negligent conduct described in this Complaint hereinabove and

      incorporated into this Count caused severe emotional distress to an already emotionally

      fragile child S.K.

   81. S.K. suffered physical impact and injury as described in this Complaint herein above

      inflicted and incorporated into this Count.

   82. Defendants’ actions and omissions caused such psychological trauma and emotional

      distress in the special needs child S.K. that she suffered and continues to suffer anxiety

      about the incidents that occurred and increased anxiety related to authority figures and

      attending school, which have required medication and therapy.
                                               11
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 12 of 26 PageID 12




   83. The actions of all governmental entity Defendants as alleged herein are “operational” level

      decision making activities. As such, none of the governmental entity Defendants are

      immune from tort liability stemming from these incidents and in accordance with Article

      X, Section 13 of the Florida Constitution, all governmental entity Defendants have waived

      sovereign immunity from liability in these torts.

                COUNT III - VIOLATION OF THE ADA BY SCHOOL BOARD


   84. Plaintiff adopts and incorporates paragraphs 1 – 67 and 70 as though fully restated and

      alleged herein.

   85. Title II of the Americans with Disabilities Act (“ADA”) applies to state and local

      government entities, and, in subtitle A, protects qualified individuals with disabilities from

      discrimination on the basis of disability in services, programs, and activities provided by

      state and local government entities.

   86. Title II extends the prohibition on discrimination established by section 504 of the

      Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, to all activities of state and local

      governments regardless of whether these entities receive Federal financial assistance.

   87. Defendant School Board knew, through their employees and agents, that S.K. suffered

      from a qualifying disability.

   88. Defendant School Board, through its employees and agents, assumed a duty of care over

      S.K.

   89. Defendant School Board, through its agents and employees, failed to accommodate S.K.’s

      disability when it failed to provide proper policies to and/or failed to carry out and ensure

      adherence to policies related to risk assessment and police intervention with children with

      developmental disabilities by its agents and employees who its assigned the duty of
                                               12
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 13 of 26 PageID 13




      providing care, custody, and control, over S.K. and other minor students with qualifying

      disabilities like S.K., which also had the effect of discriminating against S.K., and other

      children with development disabilities, by reason of her developmental disability and of

      causing her to be deprived of the services provided by the School Board, including

      attending classes and receiving an education, when she was detained.

   90. Defendant School Board, through its agents and employees, further failed to accommodate

      S.K.’s disability when its agents failed to carry out and ensure adherence to policies related

      to accommodations, which also had the effect of discriminating against S.K., and other

      children with development disabilities, by reason of her developmental disability and of

      causing her to be deprived of the services provided by the School Board, including

      attending classes and receiving an education, when she was detained.

   91. Defendant School Board, through its agents and employees, further failed to accommodate

      S.K.’s disability when they caused police intervention and physical detention of S.K.

   92. Further, the policy or practice of the School Board of using police intervention with

      children with developmental disabilities had the effect of discriminating against S.K., and

      other children with development disabilities, by reason of her developmental disability and

      of causing her to be deprived of the services provided by the School Board, including

      attending classes and receiving an education, when she was detained.

   93. As a direct and proximate result of the Defendant School Board’s conduct, S.K. suffered

      physical injury and has suffered embarrassment, humiliation, and psychological injury.

   94. As a direct and proximate result of the Defendant School Board’s conduct and the

      prosecution of this civil litigation, Plaintiff has incurred and will incur attorneys’ fees and

      litigation costs.


                                                13
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 14 of 26 PageID 14




                          COUNT IV - VIOLATION OF CIVIL RIGHTS
                          PURSUANT TO 42 U. S. C. §1983 BY SHERIFF

   95. Plaintiff adopts and incorporates paragraphs 1 - 69 as though fully restated and alleged

      herein.

   96. Officer Cline, as an agent of Defendant Sheriff, who was a government actor, acting under

      the color of law, violated S.K.’s constitutional right to be free from unreasonable seizure

      when Cline detained S.K. without probable cause.

   97. Defendant Sheriff, at all times material hereto was a government actor, acting under the

      color of law.

   98. S.K.’s constitutional right described hereinabove above was clearly established as a matter

      of law at the time the restraint and deprivation occurred.

   99. Defendant Sheriff contracted with the School Board to have an active presence of its

      officers on public school campuses in Orange County and actively sent his officers to those

      schools, including Lovell Elementary School, with the purpose of performing law

      enforcement functions on the school campuses, including the initiation of Baker Acts.

   100. The Florida Mental Health Act, also known as the Baker Act, permits a law enforcement

      officer to detain and institute a further involuntary detention and examination of a person

      in a mental health facility who a law enforcement officer (1) believes to be mentally ill; (2)

      has determined that because of that mental illness the person has refused voluntary

      examination or cannot determine whether examination is necessary; (3) has determined

      that, without care or treatment, the person is either likely to suffer from neglect resulting

      in a real and present threat of substantial harm that cannot be avoided with the help of

      willing family members or friends, or is likely to cause serious bodily harm to himself or

      herself or others in the near future.
                                               14
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 15 of 26 PageID 15




   101. At all times material, the Baker Act has required law enforcement to complete and submit

      a Report of Law Enforcement Officer Initiating Involuntary Examination and the

      information regarding Baker Acts of minors by law enforcement is tracked and reported

      annually by the Department of Children and Families (DCF).

   102. The DCF reports of Baker Acts of minors by law enforcement (the “Reports”) are

      required by statute to be submitted to the leadership of the Florida legislature and they are

      published on the DCF website.

   103. According to the Reports, Baker Acts of minors from school property in Orange County

      by Sheriff’s officers have increased drastically between 2013 and the date of the incidents

      that give rise to this lawsuit.

   104. Additionally, the rate of detentions of minors generally from schools by Orange County

      Sheriff’s Officers has been one of the highest in the state during that same time period.

   105. Further, in 2016, 1 out of 68 children were diagnosed with autism.

   106. Therefore, the Sheriff had actual or constructive notice that its failure to have any policy

      for lawful execution of the Baker Act with regard to children or children with autism,

      including having no policy or guidelines that autism could not be the basis for a Baker Act

      detention, was highly predictable and plainly certain to result in a constitutional violation,

      and it consciously and deliberately chose to disregard the risk of harm.

   107. Despite having the information cited above, the Sheriff made the deliberate choice to

      follow a course of action from among various alternatives, which alternatives included

      instituting a policy and training on said policy that clarified to its officers that under no

      circumstances should a development disability, such as autism, be the reason for instituting

      a Baker Act, since Florida law specifically exclude developmental disabilities from the


                                                15
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 16 of 26 PageID 16




      definition of a mental illness, and that directed officers to alternatives when responding to

      persons with autism.

   108. In the instant case, S.K. did not have a mental illness. She was autistic, which was the

      cause of his behavioral responses to the School staff and Sheriff’s Officer.

   109. The Sheriff’s Officer had knowledge that S.K. was autistic and not mentally ill when he

      still had S.K. detained on School property and before he detained her in a locked police

      vehicle for a period of time, transported her to a Baker Act Mental Health Detention Center,

      and facilitated an involuntary mental health Baker Act detention of the child.

   110. At that point, the officer’s actions did not meet the standard required for involuntary

      commitments as required by Florida law, and he therefore lacked probable cause to detain

      her for said purpose.

   111. S.K. was having a temper tantrum in a classroom with no other children in it but with

      four much larger adults, including a police officer, who were able to safely keep the child

      in that room throughout the tantrum.

   112. The nine-year old, sixty-nine pound child who was under five feet tall was not a real

      threat of harm to the four much larger adults, and especially not to the law enforcement

      officer.

   113. As such, there was no real and present threat of substantial harm to her well-being, or

      anyone else’s, as is required by Florida law for an involuntary commitment.

   114. Additionally, S.K. had willing family members who asked to take custody of her who

      were experienced in taking care of and keeping S.K. safe when she had behavioral

      outbursts.

   115. The Sheriff’s Officer did not ask S.K.’s parents if they would, on S.K.’s behalf, submit


                                               16
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 17 of 26 PageID 17




      S.K. to a voluntary examination and did not get such permission to do so.

   116. Based on the foregoing, the Sheriff’s Officer had no basis for reasonably believing, even

      arguably, that probable cause existed to restrain, arrest, and involuntary detain in a locked

      police vehicle and then via the Baker Act the tiny nine-year old child having a temper

      tantrum.

   117. If that was a reasonably arguable standard, half the children in Florida could be Baker

      Acted at any given time.

   118. Even after learning that S.K. was autistic and her behaviors were a result of her autism

      and not a mental illness, the officer facilitated the involuntary detention of the child in a

      locked police vehicle via the Baker Act despite having not even left the School property

      yet and having the alternative choice of releasing the child to the parents who were also on

      School property.

   119. With the actual or constructive knowledge that (1) it was putting its law enforcement

      officers in daily contact with children, including those with developmental disabilities such

      as autism, (2) autism exists in high rates in children, (3) its officers were increasingly Baker

      Acting children at higher and higher rates each year according to its own reports to the

      State of Florida, the Sheriff’s failure to have any policy for lawful execution of the Baker

      Act with regard to children and children with developmental disabilities, including having

      no policy or guidelines that trained officers that developmental disabilities, including

      autism, could not be the basis for a Baker Act detention was substantially certain to result

      in a constitutional violation.

   120. Such failure amounts to a deliberate indifference to the rights of persons with whom the

      police, and specifically those police responding to school campuses, come into contact.


                                                17
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 18 of 26 PageID 18




   121. As a direct and proximate result of the violation of S.K.’s constitutional rights by the

        Defendant, Plaintiff suffered damages as alleged in this Complaint including but not

        limited to physical injury, and mental and emotional distress, and is entitled to relief

        under 42 U.S.C §1983.

   122. The conduct of Defendant Sheriff of deliberate indifference described herein was of such

        a nature that punitive damages should be imposed in an amount commensurate with the

        wrongful acts alleged herein.


                            COUNT V – FALSE IMPRISONMENT BY
                                  DEFENDANT SHERIFF

   123. Plaintiff adopts and incorporates paragraphs 1 - 69 as though fully restated and alleged

        herein.

   124. In Florida, false imprisonment is defined as the unlawful restraint of a person against his

        will.

   125. The essential elements of a cause of action for false imprisonment are: (1) the unlawful

        detention and deprivation of liberty of a person; (2) against that person's will; (3) without

        legal authority or "color of authority"; and (4) which is unreasonable and unwarranted

        under the circumstances.

   126. Defendant Sheriff, by way of his acting agent Cline, did detain and confine S.K. against

        her will in the back of his police car and facilitated and caused S.K.’s detention and

        confinement at a Mental Health Detention Center against her will and against the will of

        her parents and natural guardians.

   127. The Sheriff’s agent Cline acted without legal authority since he lacked probable cause.

   128. The detainment and confinement of a special needs child, in the manner described above,

                                                18
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 19 of 26 PageID 19




        was unreasonable and unwarranted under any circumstances and certainly unreasonable

        and unwarranted in the case of an nine-year old, little girl with autism when that child (a)

        was not mentally ill, (b) posed no real and present threat of substantial harm to her well-

        being, and (c) when it was made abundantly clear to the officer that any such potential

        for harm or neglect could be avoided through the help of willing family members, her

        parents, who requested S.K. be released to them.

   129. S.K. was aware of her confinement and was unable to escape without the threat of harm.

   130. As a direct and proximate result of the Defendant’s conduct, S.K. has suffered physical

        injury as well as embarrassment, humiliation, and psychological injury.

   131. The actions of all governmental entity Defendants as alleged herein are “operational”

        level decision making activities. As such, none of the governmental entity Defendants

        are immune from tort liability stemming from these incidents and in accordance with

        Article X, Section 13 of the Florida Constitution, all governmental entity Defendants

        have waived sovereign immunity from liability in these torts.

          COUNT VI – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS BY
                                   SHERIFF

   132. Plaintiff adopts and incorporates paragraphs 1 - 69 as though fully restated and alleged

        herein.

   133. Defendant Sheriff’s conduct, by way of his acting agent Cline, Demings, and other

        offices, as described in this Complaint hereinabove and incorporated into this Count

        inflicted and caused severe emotional distress to an already emotionally fragile child S.K.

   134. S.K. suffered physical impact and injury as described in this Complaint herein above

        inflicted and incorporated into this Count.

   135. Defendant’s actions and omissions caused such psychological trauma and emotional
                                               19
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 20 of 26 PageID 20




        distress in the special needs child S.K. that she suffered and continues to suffer

        psychological trauma.

   136. The actions of all governmental entity Defendants as alleged herein are “operational”

        level decision making activities. As such, none of the governmental entity Defendants

        are immune from tort liability stemming from these incidents and in accordance with

        Article X, Section 13 of the Florida Constitution, all governmental entity Defendants

        have waived sovereign immunity from liability in these torts.

         COUNT VII - 42 U.S.C. § 1983 - USE OF EXCESSIVE FORCE
BY DEFENDANT ROBERT CLINE IN VIOLATION OF THE FOURTH AMENDMENT


   137. Paragraphs 1- 69 are incorporated herein by reference.

   138. The right to be free from excessive force during a seizure is clearly established. Poole v.

        City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

   139. Claims that a police officer used excessive force are analyzed under the Fourth

        Amendment’s “objective reasonableness” standard. Salvato v. Miley, 790 F.3d 1286,

        1293 (11th Cir. 2015), citing Graham v. Connor, 490 U.S. 386, 388 (1989).

   140. An objectively reasonable police officer would have known that (a) seizing S.K., (b)

        using force against S.K., (c) restricting S.K.’s movement, and (d) causing S.K.’s

        continued detention, would violate clearly established law.

   141. Defendant Cline’s actions violated clearly established constitutional rights of which a

        reasonable person would have known, that is, an objectively reasonable officer would

        have known that physically restraining with enough force to leave multiple, visible

        bruises, detaining in a locked police car, and then submitting to an involuntary Baker Act

        detention a nine year old little girl, who was sixty-nine pounds, and under five feet tall,


                                               20
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 21 of 26 PageID 21




        who did not have a mental illness but who had a developmental disorder, and who posed

        no threat of serious bodily harm to herself or others, and who did not present as a flight

        risk, violated clearly established state and federal law and violated the Fourth

        Amendment as a matter of law.

   142. As a direct and proximate result of the Defendant’s conduct, S.K. has suffered physical

        injury as well as embarrassment, humiliation, and psychological injury.

   143. As a direct and proximate result of the Defendant’s conduct and the prosecution of this

        civil litigation, Plaintiff has incurred and will incur attorneys’ fees and litigation costs.

      COUNT VIII – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                          BY DEFENDANT CLINE


   144. Plaintiff adopts and incorporates paragraphs 1 – 69 as though fully restated and alleged

        herein.

   145. Under Florida law, to state a cause of action for intentional infliction of emotional

        distress, a complaint must allege four elements: (1) deliberate or reckless infliction of

        mental suffering; (2) outrageous conduct; (3) the conduct caused the emotional distress;

        and (4) the distress was severe.

   146. By detaining a nine-year old child with autism in a locked police car and further causing

        the child to be involuntarily detained overnight in a Mental Health Detention Center,

        Defendant Cline did deliberately or recklessly inflict mental suffering on S.K.

   147. Defendant Cline’s conduct as described herein, when S.K.’s parents were present and

        able to take the child and the child did not have a mental illness and did not pose a serious

        threat to herself or others, was outrageous and caused S.K. severe emotional distress.

   148. As a direct and proximate result of the Defendants’ conduct, S.K. has suffered physical


                                                 21
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 22 of 26 PageID 22




        injury as well as embarrassment, humiliation, and psychological injury.

                            COUNT IX – FALSE IMPRISONMENT BY
                                    DEFENDANT CLINE

   149. Plaintiff adopts and incorporates paragraphs 1 - 69 as though fully restated and alleged

        herein.

   150. In Florida, false imprisonment is defined as the unlawful restraint of a person against his

        will.

   151. The essential elements of a cause of action for false imprisonment are: (1) the unlawful

        detention and deprivation of liberty of a person; (2) against that person's will; (3) without

        legal authority or "color of authority"; and (4) which is unreasonable and unwarranted

        under the circumstances.

   152. In the alternative, if Cline was not acting at the time as an agent of Defendant Sheriff,

        when Cline did detain and confine S.K. against her will in the back of his police car and

        facilitated and caused S.K.’s detention and confinement at a Mental Health Detention

        Center against her will and against the will of her parents and natural guardians, then

        Cline himself is individually liable for the false imprisonment of S.K.

   153. Cline’s actions above were done without legal authority since he lacked probable cause.

   154. The detainment and confinement of a special needs child, in the manner described above,

        was unreasonable and unwarranted under any circumstances and certainly unreasonable

        and unwarranted in the case of an nine-year old, little girl with autism when that child (a)

        was not mentally ill, (b) posed no real and present threat of substantial harm to her well-

        being, and (c) when it was made abundantly clear to the officer that any such potential

        for harm or neglect could be avoided through the help of willing family members, her

        parents, who requested S.K. be released to them.
                                              22
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 23 of 26 PageID 23




   155. S.K. was aware of her confinement and was unable to escape without the threat of harm.

   156. As a direct and proximate result of the Defendants’ conduct, S.K. has suffered physical

        injury as well as embarrassment, humiliation, and psychological injury.


     COUNT X – FALSE IMPRISONMENT BY DEFENDANT ASPIRE HEALTH

   157. Plaintiff adopts and incorporates paragraphs 1 - 71 as though fully restated and alleged

        herein.

   158. In Florida, false imprisonment is defined as the unlawful restraint of a person against his

        will.

   159. The essential elements of a cause of action for false imprisonment are: (1) the unlawful

        detention and deprivation of liberty of a person; (2) against that person's will; (3) without

        legal authority or "color of authority"; and (4) which is unreasonable and unwarranted

        under the circumstances.

   160. The Florida Mental Health Act, also known as the Baker Act, requires that a minor be

        examined by physician or a clinical psychologist, or by a psychiatric nurse performing

        within the framework of an established protocol with a psychiatrist, within twelve hours

        of arrival at the facility and must thereafter be released or admitted for treatment

        voluntarily or involuntarily.

   161. If an agent of a Mental Health Detention Center determines that involuntary inpatient

        treatment is deemed necessary, a petition for involuntary services shall be filed in the

        circuit court.

   162. In S.K.’s case, she was not evaluated by any physician or a clinical psychologist, or by a

        psychiatric nurse performing within the framework of an established protocol with a

        psychiatrist for more than twenty-four hours after her arrival at the Mental Health
                                                23
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 24 of 26 PageID 24




        Facility.

   163. Her parents requested, in person and by telephone, numerous times during that more than

        twenty-four hour period that their nine-year old daughter be evaluated and released from

        the Mental Health Detention Center.

   164. It was not until S.K.’s parents called the Mental Health Detention Center and threatened

        to make a police report for kidnapping that S.K. was examined by a qualified individual.

   165. S.K. was found not to be a danger to herself or others and was released.

   166. No petition for involuntary services was ever filed requesting involuntary services for

        S.K. and she was therefore never admitted voluntarily or involuntarily for inpatient

        mental health services.

   167. Defendant Aspire Health, through its acting agent employees, unlawfully detained and

        deprived S.K. of liberty, against her will and the will of her parents, without legal

        authority, when they held her for more than twelve hours without examining her or

        releasing her, which was unreasonable and unwarranted under the circumstances since

        her parents repeatedly requested her examination and release and Florida law required it.

   168. S.K. was aware of her confinement and was unable to escape without the threat of harm.

   169. As a direct and proximate result of the Defendant’s conduct, through its acting agents

        and employees, S.K. has suffered physical injury as well as embarrassment, humiliation,

        and psychological injury.


         COUNT XI – NEGLIGENCE AS TO DEFENDANT ASPIRE HEALTH

   170. Plaintiff adopts and incorporates paragraphs 1 - 71 as though fully restated and alleged

        herein.

   171. Defendant Aspire Health, through its agents and employees, took custody, care, and
                                              24
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 25 of 26 PageID 25




         responsibility for S.K. as a Baker Act receiving facility and owed S.K. a heightened duty

         of care as a minor in their mental health facility.

   172. Defendant Aspire Health breached its duty of care to S.K. by failing to promptly (within

         twelve hours) examine S.K. to determine whether she was in need of mental health

         services or could be released to her parents, which would have mitigated the damage

         suffered by the child.

   173. Defendant Aspire Health’s breach of duty owed to S.K. were the proximate cause of

         S.K.’s injuries and damages as S.K. had to endure more than twenty-four hours, including

         staying overnight, in a detention facility with mentally ill people where those patients

         were yelling, making strange sounds, and saying things that were extremely frightening

         to a nine-year old girl.

   174. S.K. suffered emotional damages and physical injuries as a result of Defendant Aspire

         Health’s breach of its duty to S.K.



                                    DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.



               WHEREFORE, Plaintiff S.K. demands judgment against the Defendants for

damages, attorneys’ fees, costs, and such other relief as the Court deems just and proper.



Dated: November 25, 2020

                                               Respectfully submitted,

                                               The Orlando Law Group, PL
                                               Attorney for Plaintiff
                                                 25
Case 6:20-cv-02167-RBD-LRH Document 1 Filed 11/25/20 Page 26 of 26 PageID 26




                                   By: __/s/Kimberly E. Hosley __________
                                   Kimberly E. Hosley, Esq.
                                   Florida Bar Number: 015365
                                   The Orlando Law Group, PL
                                   12301 Lake Underhill Rd., Suite 213
                                   Orlando, Florida 32828
                                   Telephone: (407) 512-4394
                                   Fax: (407) 955-4654
                                   E-Mail: khosley@theorlandolawgroup.com
                                   E-Mail 2: rmoyer@theorlandolawgroup.com




                                     26
